UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 23, 2010 HARVARD ILLINOIS BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-53935 27-2238553 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 58 North Ayer Street, Harvard, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(815) 943-5261 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07Submission of Matters to a Vote of Security Holders. On November 23, 2010, Harvard Illinois Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders considered the election of directors and the ratification of independent registered public accountants.A breakdown of the votes cast is set forth below. 1. The election of directors Votes For Votes Withheld Broker non-votes Michael P. Feeney William D. Schack Steven D. Garrels 2.The ratification of the appointment of BKD, LLP as the Company’s independent registered public accountants for the fiscal year ending December 31, 2010. For Against Abstain Item 9.01.Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits:None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HARVARD ILLINOIS BANCORP, INC. DATE: November 29, 2010 By: /s/ Duffield J. Seyller III Duffield J. Seyller III President and Chief Executive Officer
